     Case 3:21-cv-00249-MMD-WGC Document 6 Filed 08/10/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ROBERTO DURAND,                                     Case No. 3:21-cv-00249-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     RENEE BAKER,
7                                         Defendant
8
9    I.     DISCUSSION

10          On June 2, 2021, this Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $402 filing fee for a civil action on or before

12   August 2, 2021. (ECF No. 3 at 2). On June 11, 2021, Plaintiff filed an application to

13   proceed in forma pauperis. (ECF No. 5). In review of Plaintiff's application, the Court

14   notes that Plaintiff has not included an inmate account statement for the previous six-

15   month period.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

17   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

18   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

19   inmate must submit all three of the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

21          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

22          page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

24          official (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the

26          previous six-month period.

27          Accordingly, the Court denies the Plaintiff's application (ECF No. 5) without

28   prejudice because the application is incomplete. The Court will grant Plaintiff one final
     Case 3:21-cv-00249-MMD-WGC Document 6 Filed 08/10/21 Page 2 of 3



1    opportunity to file a fully complete application to proceed in forma pauperis containing all
2    three of the required documents, or in the alternative, pay the full $402 filing fee for this
3    action on or before September 28, 2021. Absent unusual circumstances, the Court will
4    not grant any further extensions of time.
5           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
6    with all three required documents or pay the full $402 filing fee on or before September
7    28, 2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new
8    case with the Court when Plaintiff is either able to acquire all three of the documents
9    needed to file a fully complete application to proceed in forma pauperis or pays the full
10   $402 filing fee.
11          A dismissal without prejudice means Plaintiff does not give up the right to refile the
12   case with the Court, under a new case number, when Plaintiff has all three documents
13   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
14   may choose not to file an application to proceed in forma pauperis and instead pay the
15   full filing fee of $402 on or before September 28, 2021 to proceed with this case.
16          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
17   will not file the complaint unless and until Plaintiff timely files a fully complete application
18   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
19   I.     CONCLUSION
20          For the foregoing reasons, IT IS ORDERED that Plaintiff's application to proceed
21   in forma pauperis (ECF No. 5) is denied without prejudice to file a new fully complete
22   application to proceed in forma pauperis with all three documents.
23          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
24   approved form application to proceed in forma pauperis by an inmate, as well as the
25   document entitled information and instructions for filing an in forma pauperis application.
26          IT IS FURTHER ORDERED that on or before September 28, 2021, Plaintiff will
27   either pay the full $402 filing fee for a civil action (which includes the $350 filing fee and
28   the $52 administrative fee) or file with the Court:



                                                  -2-
     Case 3:21-cv-00249-MMD-WGC Document 6 Filed 08/10/21 Page 3 of 3



1           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
2           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
3           signatures on page 3),
4           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
5           official (i.e. page 4 of this Court’s approved form), and
6           (3) a copy of the inmate’s prison or jail trust fund account statement for the
7           previous six-month period.
8           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
9    application to proceed in forma pauperis with all three documents or pay the full $402
10   filing fee for a civil action on or before September 28, 2021, this case will be subject to
11   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
12   number, when Plaintiff has all three documents needed to file a complete application to
13   proceed in forma pauperis or pays the full $402 filing fee.
14          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No.1-1) but will not file it at this time.
16          DATED: __________________
                    August 10, 2021

17
                                                  __________________________________
18                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                   -3-
